Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 06/30/2021. 
Claims 1-30 are presented for examination and pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9, 13-15, 18-20, 25, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0064218 A1) in view of Chen et al. (US 2018/0014301 A1).

Regarding claim 1, 29, Kim discloses an apparatus or a method for wireless communications at a user equipment (UE), comprising: 
a processor (see par. 0075), 
memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (par. 0075) to: 
receive, from the base station, a data packet and an indication of a mode for the reference signal reporting based at least in part on the UE capability (see fig. 9, s200, par. 0066, 0072-0074, discloses an indication of a mode of reporting, wherein the indication is received in a data packet, see also par. 0054); 
determine that a slot includes first resources for transmitting a sounding reference signal and second resources for transmitting hybrid automatic repeat request feedback for the data packet (See Id. also see par. 0067-0071, and fig. 7-8, discloses a slot that is configured for first resource for SRS and second resource for HARQ); and 
transmit, to the base station during the slot and based at least in part on the indication of the mode for the reference signal reporting, the hybrid automatic repeat request feedback and one or more of the sounding reference signal or channel state information associated with the hybrid automatic repeat request feedback (see Id. discloses transmission of HARQ and SRS in the slot).
Kim fails to disclose but Chen discloses transmit, to a base station, a UE capability associated with reference signal reporting by the UE (see fig. 5, 510, par. 0057-0059, 0112-0113, discloses transmission of UE capability, wherein the timing configuration is the timing of HARQ, SRS).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify to include transmitting a UE capability to a base station as described by Chen. 
The motivation for doing so would be to allow configuring UE for transmission of uplink signals based on capability. 

Regarding claim 14, 30, Kim discloses an apparatus or a method for wireless communications at a base station, comprising: 
a processor (see par. 0075), 
memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (par. 0075) to:
transmit, to the UE, a data packet and an indication of the mode for the reference signal reporting (see fig. 9, s200, par. 0066, 0072-0074, discloses an indication of a mode of reporting, wherein the indication is received in a data packet, see also par. 0054); 
schedule the UE with first resources for hybrid automatic repeat request feedback of the data packet in a slot including second resources for transmitting a sounding reference signal (See Id. also see par. 0067-0071, and fig. 7-8, discloses a slot that is configured for first resource for SRS and second resource for HARQ); and 
receive, from the UE during the slot and based at least in part on the mode for the reference signal reporting, the hybrid automatic repeat request feedback and one or more of the sounding reference signal or channel state information associated with the hybrid automatic repeat request feedback (see Id. discloses transmission of HARQ and SRS in the slot).
Kim fails to disclose but Chen discloses receive, from a user equipment (UE), a UE capability associated with reference signal reporting by the UE (see fig. 5, 510, par. 0057-0059, 0112-0115, discloses transmission of UE capability, wherein the timing configuration is the timing of HARQ, SRS); 
select a mode for the UE for the reference signal reporting based at least in part on the UE capability (see Id. discloses transmission of response UL communication based on received timing configuration).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify to include transmitting a UE capability to a base station and select a mode for the UE for reference signal reporting as described by Chen. 
The motivation for doing so would be to allow configuring UE for transmission of uplink signals based on capability. 

Regarding claims 2, 15, Kim discloses the method further comprising: determining that the mode for the reference signal reporting configures the UE to transmit the hybrid automatic repeat request feedback and the sounding reference signal (see fig. 7-9), wherein transmitting the hybrid automatic repeat request feedback and one or more of the sounding reference signal or the channel state information associated with the hybrid automatic repeat request feedback is based at least in part on the determining (see fig. 7-9, par. 0066-0074 discloses determining based on STI transmission of HARQ and SRS).

Regarding claims 13, 25, Kim fails to disclose the method further comprising: monitoring for a retransmission of the data packet from the base station based at least in part on transmitting the hybrid automatic repeat request feedback and one or more of the sounding reference signal or the channel state information associated with the hybrid automatic repeat request feedback as recited in claim 13 or retransmitting the data packet to the UE based at least in part on the hybrid automatic repeat request feedback as recited in claim 25.
Examiner takes official notice that it is well known in the art for a device to monitor for a retransmission of data packets from the base station based at least in part on transmission of feedback or retransmitting the data packet to the UE based at least in part on the hybrid automatic repeat request feedback. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include monitoring for retransmission based in part on transmission of HARQ feedback and SRS. 
The motivation for doing so would be to responsively transmit packets based on HARQ. 

Regarding claims 5, 18, Kim discloses the method wherein receiving the indication of the mode for the reference signal reporting comprises: receiving radio resource control signaling, downlink control information, or a medium access control element comprising the indication of the mode for the reference signal reporting (see par. 0073, discloses at RRC signaling).

Regarding claims 6, 19, Kim and Chen disclose the method wherein transmitting the UE capability comprises: transmitting the UE capability via uplink control information, a medium access control element, or both (see par. 0112, discloses radio control signaling in uplink direction).

Regarding claim 8, Kim discloses the method wherein the UE capability for reference signal reporting is based at least in part on one or more of battery status, processing capability, modem capability, and channel conditions (see par. 0059, discloses capability of UE includes processing capability as regulated by timing).

Regarding claims 7, 20, Although the combination of Kim and Chen discloses the method further comprising: transmitting an UE capability based at least in part on a change to a power availability at the UE, a change to a processing capability at the UE, a change to one or more channel conditions, or any combination thereof, wherein the indication of the mode for the reference signal reporting is based at least in part on the updated UE capability (see Chen at fig. 5, 510, par. 0057-0059, 0112-0115).
Chen fails to disclose transmitting a second or updated UE capability. However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include transmission of updated UE capability, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
The motivation for doing so would be to allow updating the base station on changes of the UE’s capability. 

Regarding claim 9, Although, Kim discloses the method, further comprising: receiving an indication of a mode for the reference signal reporting from the base station, wherein transmitting the hybrid automatic repeat request feedback and one or more of the sounding reference signal or the channel state information associated with the hybrid automatic repeat request feedback is based at least in part on the updated mode for the reference signal reporting (see fig. 7-9, par. 0066-0074 discloses determining based on STI transmission of HARQ and SRS). 
Kim fails to disclose receiving a second indication of an updated mode for the reference signal reporting from the base station. However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include receiving a second indication of an updated mode for the reference signal reporting from the base station, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
The motivation for doing so would be to allow making determinations based on updated conditions. 

Claims 3-4, 16-17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chen as applied to claim 1 above, and further in view of Loehr et al. (US 2020/0076562 A1).

Regarding claims 3, 16, Kim discloses the method further comprising: determining that the mode for the reference signal reporting configures the UE to transmit the hybrid automatic repeat request feedback and SRS associated with the hybrid automatic repeat request feedback, wherein transmitting the hybrid automatic repeat request feedback and one or more of the sounding reference signal or the channel state information associated with the hybrid automatic repeat request feedback is based at least in part on the determining (see fig. 7-9, par. 0066-0074 discloses determining based on STI transmission of HARQ and SRS).
Kim fails to disclose but Loehr discloses wherein the determining the mode for the reference signal reporting configures the UE to transmit the HARQ feedback and CSI (see table on page 10, discloses various combination, which includes configuring a UE with transmission of HARQ and SCI). 
Therefore, because CSI is uplink control information that would cause same issues as described by Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include configuring UE to transmit HARQ feedback and CSI based on mode determination. 
The motivation for doing so would be to resolve decoding problems described in Loehr. 

Regarding claims 4, 17, the combination of Kim, Chen and Loehr discloses the method, further comprising: determining that the mode for the reference signal reporting configures the UE to transmit the hybrid automatic repeat request feedback, the channel state information associated with the hybrid automatic repeat request feedback, and the sounding reference signal, wherein transmitting the hybrid automatic repeat request feedback and one or more of the sounding reference signal or the channel state information associated with the hybrid automatic repeat request feedback is based at least in part on the determining (see Kim at fig. 9, discloses STI as mode for configuring reporting of uplink control information, Loehr at page 10, table, discloses various combination of CSI, SRS and HARQ reporting).

Regarding claim 24, the combination of Kim, Chen and Loehr discloses the method further comprising: determining that the base station cannot process the sounding reference signal, wherein the mode for the reference signal reporting configures the UE to transmit the hybrid automatic repeat request feedback and the channel state information associated with the hybrid automatic repeat request feedback based at least in part on the determining (see Kim at fig. 9, discloses STI as mode for configuring reporting of uplink control information, Loehr at page 10, table, discloses various combination of CSI, SRS and HARQ reporting).

Claims 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chen as applied to claim 14 above, and further in view of Rahman et al. (US 2020/0404525 A1).

Regarding claim 27, Kim fails to disclose but Rahman discloses the method further comprising: determining a precoding beam for communications with the UE based at least in part on receiving the sounding reference signal (see par. 0342).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include determining a precoding beam based on received SRS as described by Rahman. 
The motivation for doing so would be configure a beam based on determined channel condition. 

Regarding claim 28, Kim discloses the method wherein the mode for the reference signal reporting configures the UE to transmit the hybrid automatic repeat request feedback and the sounding reference signal (see par. 0067-0071, and fig. 7-8, discloses a slot that is configured for first resource for SRS and second resource for HARQ). 
Kim fails to disclose but Rahman discloses determining one or more of a precoding matrix index, a channel quality index, a channel rank, and a retransmission configuration based at least in part on receiving the sounding reference signal (see fig. 11, discloses BS calculating W1 which is a precoding matrix based on received SRS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include determining one or more of a precoding matrix index based at least in part on receiving the sounding reference signal. 
The motivation for doing so would be configure a beam based on determined channel condition. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chen as applied to claim 25 above, and further in view of Lin et al. (US 2022/0360363 A1). 

Regarding claim 26, Kim fails to disclose but Lin discloses the method further comprising: determining a modulation and coding scheme for retransmitting the data packet, a resource for retransmitting the data packet, or both, based at least in part on receiving the channel state information associated with the hybrid automatic repeat request feedback, wherein retransmitting the data packet is based at least in part on determining the modulation and coding scheme for retransmitting the data packet, the resource for retransmitting the data packet, or both (see par. 0054).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include determining a modulation and coding scheme for retransmitting the data packet based at least in part on receiving the channel state information associated with the hybrid automatic repeat request feedback, wherein retransmitting the data packet is based at least in part on determining the modulation and coding scheme for retransmitting the data packet as described by Lin. 
	The motivation for doing so would be to successfully transmit packets based on update of channel state information. 

Allowable Subject Matter
Claims 10-12, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10470168 B2 to Lv – discloses various multiplexing modes for configuring UE to report channel state information and HARQ. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466